COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-12-00322-CR
                           NO. 02-12-00323-CR
                           NO. 02-12-00324-CR
                           NO. 02-12-00325-CR
                           NO. 02-12-00326-CR
                           NO. 02-12-00327-CR
                           NO. 02-12-00328-CR
                           NO. 02-12-00329-CR
                           NO. 02-12-00330-CR
                           NO. 02-12-00331-CR
                           NO. 02-12-00332-CR
                           NO. 02-12-00333-CR


PEDRO DOMINGUEZ                                   APPELLANT

                                    V.

THE STATE OF TEXAS                                    STATE


                                 ----------

    FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                 ----------

                      MEMORANDUM OPINION1

                                 ----------

    1
     See Tex. R. App. P. 47.4.
      The Collins family hosted a Halloween party at their residence for the

Arlington ISD gymnastics team on October 30, 2010. Later in the evening, after

the guests had settled down to watch a movie, a group of men entered the house

wearing bandanas or masks and, after refusing to identify themselves, pulled out

guns and instructed everyone to lie face down on the floor. The men took cell

phones, jewelry, and other items of value from the guests and homeowners and

assaulted the father of one of the guests before leaving. Within a few days,

however, the police tracked one of the stolen cell phones to an apartment where

Appellant Pedro Dominguez lived and discovered numerous items that had been

taken during the robbery.

      A grand jury indicted Dominguez for burglary of a habitation and eleven

separate offenses of aggravated robbery with a deadly weapon.            Dominguez

initially entered a plea of guilty to the burglary offense but later changed his plea

to not guilty.   A jury convicted Dominguez of all the indicted offenses and

assessed his punishment at twenty years‟ confinement for the burglary conviction

and ninety-nine years‟ confinement for each aggravated robbery conviction. The

trial court sentenced Dominguez accordingly.

      In a single point, Dominguez argues that his trial counsel was ineffective

because counsel mistakenly advised him to plead guilty to the burglary offense.

Dominguez contends that his trial counsel “truly meant to have Appellant enter a

plea of „guilty‟ to another burglary offense that he had been charged with in




                                         2
another case” and that the mistake “removed the trial strategy that was

evidenced by the defense‟s case-in-chief.”

      To establish ineffective assistance of counsel, the appellant must show by

a preponderance of the evidence that his counsel‟s representation fell below the

standard of prevailing professional norms and that there is a reasonable

probability that, but for counsel‟s deficiency, the result of the trial would have

been different. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052,

2064 (1984); Davis v. State, 278 S.W.3d 346, 352 (Tex. Crim. App. 2009). The

prejudice prong of Strickland requires a showing that counsel‟s errors were so

serious that they deprived the defendant of a fair trial, i.e., a trial with a reliable

result. Strickland, 466 U.S. at 687, 104 S. Ct. at 2064. In other words, appellant

must show there is a reasonable probability that, but for counsel‟s unprofessional

errors, the result of the proceeding would have been different. Id. at 694, 104

S. Ct. at 2068. A reasonable probability is a probability sufficient to undermine

confidence in the outcome. Id. The ultimate focus of our inquiry must be on the

fundamental fairness of the proceeding in which the result is being challenged.

Id. at 697, 104 S. Ct. at 2070.

      We have reviewed the entire record. Although Dominguez pleaded guilty

to the burglary offense at the outset of trial, the trial court permitted him to

change his plea to not guilty later in the trial. Dominguez also took the stand and

testified that he did not commit the indicted offenses, and he called a number of

witnesses to testify on his behalf. Thus, to the extent that Dominguez complains


                                          3
about the effect that his changing pleas had on his trial strategy, the record

reflects that he had ample opportunity to clarify and establish his defense to the

State‟s allegations. We also note that the State presented a substantial amount

of evidence to support its claims that Dominguez committed the burglary and

aggravated robberies.2 For these reasons, Dominguez has not shown that there

is a reasonable probability that the result of the trial would have been different

had his trial counsel not initially advised him to plead guilty to burglary. His

argument therefore fails under the second Strickland prong.      Id. at 694, 104

S. Ct. at 2068. Accordingly, we overrule Dominguez‟s only point and affirm the

trial court‟s judgments.




                                                  BILL MEIER
                                                  JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

GABRIEL, J., filed a concurring opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 30, 2013




      2
       The State called twenty-one witnesses and introduced over 150 exhibits.


                                           4